Exhibit 10.32

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Hilarie Koplow-McAdams (“Employee”) and salesforce.com, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an Employment Offer Letter with the Company on
April 22, 2008 (the “Offer Letter”);

WHEREAS, Employee signed an Employee Inventions and Proprietary Rights
Assignment Agreement with the Company on April 25, 2008 (the “Confidentiality
Agreement”);

WHEREAS, the Company and Employee have entered into certain stock option
agreements granting Employee the option to purchase shares of the Company’s
common stock (“Shares”) subject to the terms and conditions of the Company’s
equity incentive plan and the applicable stock option agreements;

WHEREAS, the Company and Employee have entered into certain restricted stock
unit agreements granting Employee awards of restricted stock units payable in
the Company’s common stock subject to the terms and conditions of the Company’s
equity incentive plan and the applicable restricted stock unit agreement;

WHEREAS, Employee’s employment with the Company will terminate on November 30,
2013 (the “Termination Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Resignation from Employment. Employee hereby resigns as an employee as of the
Termination Date and the Company shall process her termination accordingly.
Employee agrees to execute any documentation deemed reasonably necessary by the
Company to confirm Employee’s resignation from employment.



--------------------------------------------------------------------------------

2. Consideration.

a. Continued Employment; Transition Services. The Company agrees to continue to
employ Employee on an at-will basis until the Termination Date. Beginning on
October 14, 2013 and through the Termination Date (the “Transition Period”),
Executive agrees to provide reasonable transition services to the Company, or
such other services as the Company may request, including, but not limited to,
the transitioning of Employee’s responsibilities. Employee agrees to continue to
provide such transition services to the Company in good faith, to the best of
her ability and in the best interests of the Company. Employee’s employment
during the Transition Period shall continue to be “at-will,” meaning the Company
and Employee are both free to terminate Employee’s employment with or without
cause or notice. During the Transition Period, Employee shall continue to
receive all salary and benefits that she was receiving immediately prior to the
Transition Period. On her Termination Date, Employee shall receive her final
wages, including all accrued, unused vacation/paid time off due and owing to her
at that time.

b. Bonus. Employee will be entitled to payment, on a pro rata basis, of any
Kokua Bonus for which she otherwise would be entitled to receive under the terms
of the Kokua Bonus Plan had she remained employed through the payment date. The
bonus payment will be made, less applicable withholdings, in the 2014 calendar
year at the same time bonuses are paid to the Company’s other executives under
the Kokua Bonus Plan in the 2014 calendar year, subject to any delay as may be
required by Section 409A (as defined below) pursuant to Section 21.

c. COBRA. If Employee is covered under the Company’s group health plan as of the
Termination Date, and provided that Employee complies with the terms of this
Agreement, including signing the Supplemental Release described below, the
Company will continue to pay for Employee’s healthcare premiums and cover
Employee under the Company’s healthcare plans that are in place at the time of
Employee’s termination for a period of three (3) months following the last day
of the month in which the Termination Date occurs, or until Employee has secured
other employment, whichever occurs first, provided Employee timely elects and
pays for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. Thereafter, Employee will be solely responsible
for electing and timely paying for all COBRA premiums if Employee intends to
continue coverage.

d. Supplemental Release. On the Termination Date, Employee agrees to execute the
Supplemental Release attached hereto as Exhibit A (the “Supplemental Release”),
which will bridge the gap and cover the time period from the Effective Date of
this Agreement through the Supplemental Release Effective Date (as such term is
defined in the Supplemental Release); provided, however, the Parties agree to
modify the Supplemental Release to comply with any new laws that become
applicable. If Employee refuses to sign the Supplemental Release, she shall be
deemed to have failed to abide by the material terms of this Agreement.

3. Equity Awards. Employee will vest in the shares of Company’s common stock and
restricted stock unit awards covering shares, subject to each outstanding equity
award (as set forth in Exhibit B, which reflects the Company’s good faith
determination of granted shares, but which number(s) shall in all instances be
governed by the terms of the awards and applicable equity plan), through and
including the Termination Date, and no more. Any equity awards that are unvested
on the Termination Date will be forfeited permanently on that date and never
will become vested. In all other respects, the exercise of Employee’s vested
options and Shares shall continue to be governed by the terms and conditions of
the applicable award agreement and the Company’s equity plan under which the
award was granted.



--------------------------------------------------------------------------------

4. Benefits. Employee’s health insurance benefits shall cease on the last day of
the month in which Employee’s Termination Date occurs, subject to Employee’s
right to continue her health insurance under COBRA. Employee’s participation in
all benefits and incidents of employment, including, but not limited to, vesting
in stock options, and the accrual of bonuses, vacation, and paid time off, will
cease as of the Termination Date.

5. Employee’s Job Search Efforts During Transition Period . Consistent with
Employee providing transition services pursuant to this Agreement, Employee
agrees that she will, in good faith, use best efforts to find and commence
employment with a new employer prior to the Termination Date. Employee agrees to
promptly provide notice to the Company in a detailed writing once Employee
accepts a position of employment or consultancy and has an approved start date
prior to the Termination Date. In her written notice, Employee will identify her
prospective employer or principal, her prospective position and duties, and the
date Employee will begin her prospective position. In the event Employee’s
employment or consultancy with the prospective employer or principal commences
prior to the Termination Date, then Employee’s employment or consultancy with
Company will terminate as of the date prior to Employee starting her employment
with the prospective employer or principal, which date shall then constitute the
Termination Date.

6. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee. Notwithstanding the foregoing, the Company agrees that it shall pay
Employee any commission earned in accordance with the terms of her sales
incentive plan, and said payment shall be made in accordance with the Company’s
ordinary payment schedule.

7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on her own behalf and on behalf of her respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;



--------------------------------------------------------------------------------

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance with Paragraph 20, except as required by
applicable law.

8. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that she
is waiving and releasing any rights she may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the



--------------------------------------------------------------------------------

ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
she has been advised by this writing that: (a) she should consult with an
attorney prior to executing this Agreement, and that she has done so; (b) she
has twenty-one (21) days within which to consider this Agreement; (c) she has
seven (7) days following her execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that she has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

9. California Civil Code Section 1542. Employee acknowledges that she has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
she may have thereunder, as well as under any other statute or common law
principles of similar effect.

10. No Pending or Future Lawsuits. Employee represents that she has no lawsuits,
claims, or actions pending in her name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that she does not intend to bring any claims on her own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

11. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.

12. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to her immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that she will
not publicize, directly or indirectly, any Separation Information.



--------------------------------------------------------------------------------

13. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement (except as provided herein), specifically including the provisions
therein regarding nondisclosure of the Company’s trade secrets and confidential
and proprietary information. Employee’s signature below constitutes her
certification under penalty of perjury that she has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with her employment with the Company, or otherwise
belonging to the Company.

14. No Cooperation. Employee agrees that she will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
she cannot provide counsel or assistance.

15. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment.

16. Non-Solicitation. Executive agrees that for a period of one (1) year
following the Separation Date, Executive will not, on behalf of Executive or any
other person or entity, directly or indirectly solicit (or encourage another
person or entity to directly or indirectly solicit) any employee of the Company
to terminate that employee’s employment with the Company. This paragraph shall
replace any similar restriction in the Confidentiality Agreement.

17. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

18. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

19. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.



--------------------------------------------------------------------------------

20. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN THE CITY AND COUNTY OF SAN
FRANCISCO, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT
TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR
MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

21. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A of the
Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) at the time of Employee’s separation from service (as such term
is defined in Section 409A), then the cash payments under Section 2(b) of this
Agreement payable to Employee under this Agreement, if any, and any other
severance payments or separation benefits, in each case, that may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Employee on or within the six (6) month
period following Employee’s separation from service shall accrue during such six
(6) month period and shall become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Employee’s separation from
service. Notwithstanding anything herein to the contrary, if Employee dies
following his separation from service but prior to the six (6) month anniversary
of his date of separation from service, then any payments delayed in accordance
with this Section shall be payable in a lump sum as soon as administratively
practicable after the date of Employee’s death and all other Deferred
Compensation Separation Benefits shall be payable in accordance with the payment
schedule



--------------------------------------------------------------------------------

applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations. It is the intent of this
Agreement to comply or be exempt from the requirements of Section 409A so that
none of the payments and benefits to be provided hereunder shall be subject to
the additional tax imposed under Section 409A, and any ambiguities herein shall
be interpreted to so comply or be so exempt. The Company and Employee agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition under Section 409A prior
to actual payment to Employee. In no event will the Company reimburse Employee
for any tax obligations arising under Section 409A.

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

23. No Representations. Employee represents that she has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

24. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

25. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

26. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement (except as modified herein) and the
Stock Agreements, except as modified herein.

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

28. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.



--------------------------------------------------------------------------------

29. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by her within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

31. Voluntary Execution of Agreement. Employee understands and agrees that she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of her claims against the Company and any of the other Releasees.
Employee acknowledges that:

(a) she has read this Agreement;

(b) she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of her own choice or has elected not to retain
legal counsel;



--------------------------------------------------------------------------------

(c) she understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

HILARIE KOPLOW-MCADAMS, an individual

Dated: November 8, 2013

   

/s/ Hilarie Koplow-McAdams

   

Hilarie Koplow-McAdams

   

SALESFORCE.COM, INC.

Dated: November 8, 2013

   

By

 

/s/ Burke Norton

     

Burke Norton

     

Executive Vice President and Chief Legal Officer